Title: To Thomas Jefferson from John Hay, with Jefferson’s Instructions, 1 April 1780
From: Hay, John,Jefferson, Thomas
To: Hay, John,Jefferson, Thomas


Richmond, 1 Apr. 1780. In consequence of executive’s request in reply to Hay’s previous application to borrow 500 lbs. of powder from the state, John Fisher has been sent to Williamsburg for a final answer. The powder is wanted for an “armed vessel now lying at four Mile Creek” she will sail in about eight days. Powder will be replaced in a reasonable time. Signed by John Hay. Countersigned: “In Council Wmsburg Apl. 1780. Deliver to Mr. John Fisher for use of Mr. Jno. Hay 500lb powder, taking his Note for the repaiment thereof. Th: Jefferson.”
